Margaret Meads, Judge, dissenting. I cannot agree with the majority in this case, because I believe the findings of the Administrative Law Judge (ALJ), which were affirmed and adopted by the Commission, are not sufficient. I would reverse and remand for additional findings to be made, so that appellant will know the reason why his claim was denied. I would not reach the issue of statutory interpretation, as the majority has done. A claimant is entitled to know the factual findings upon which his claim is denied. Wright vs. American Tramp., 18 Ark. App. 18, 709 S.W.2d 107 (1986). When the Commission denies compensation, it is required to make findings sufficient to justify that denial. Id. The Commission must find as facts the basic component elements on which its conclusion is based. Cagle Fabricating & Steel, Inc. v. Patterson, 309 Ark. 365, 830 S.W.2d 857 (1992). While the Commission may specifically adopt the findings of fact made by the ALJ, it is necessary under such circumstances that the ALJ have made sufficient findings. Lowe v. Car Care Marketing, 53 Ark. App. 100, 919 S.W.2d 520 (1996). In the present case, the ALJ’s opinion includes a section entitled “Findings & Conclusions” which simply states: 1. The Arkansas Workers’ Compensation Commission has jurisdiction of this claim. 2. On all pertinent dates the relationship of employee-employer existed between the parties. 3. The claimant has failed to prove that he sustained a com-pensable injury as defined by Ark. Code Ann. § 11 — 9— 102(5)(A)(ii)(a), (b), and (c). 4. This claim should be deified in its entirety. None of these “findings” give any indication of the basis on which appellant’s claim was denied. Did the Commission determine that this claimant’s injury is not compensable because his physician could not state within a reasonable degree of medical certainty that the injury was work-related? Or did the Commission determine that hemorrhoids are never compensable under Act 796 of 1993? Or was the claim denied for some other reason? Appellant has asked that we remand this matter for proper fact finding in line with the proof or, alternatively, to use our “inherent authority to find that the record substantiates in favor of a finding of compensability.” However, we do not review the Commission’s decisions de novo on the record or make findings of fact that the Commission should have made but did not. Our function is to review the sufficiency of the evidence to support the Commission’s findings, and when it fails to make specific findings, it is appropriate to reverse and remand for the Commission to make such findings. Sonic Drive-In v. Wade, 36 Ark. App. 4, 816 S.W.2d 889 (1991). For these reasons, I would reverse.